EXHIBIT 10.2

SUPPLEMENT NO. 1 dated as of June 5, 2008, to the Guaranty dated as of
December 1, 2006, among FREESCALE SEMICONDUCTOR HOLDINGS V, INC. (formerly known
as FREESCALE ACQUISITION HOLDINGS CORP.) (“Holdings”), FREESCALE SEMICONDUCTOR
HOLDINGS III, LTD. (formerly known as FREESCALE HOLDINGS (BERMUDA) III, LTD.)
(“Parent”), FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD. (formerly known as
FREESCALE HOLDINGS (BERMUDA) IV, LTD.) (“Foreign Holdings”), FREESCALE
SEMICONDUCTOR HOLDINGS I, LTD. (formerly known as FREESCALE HOLDINGS (BERMUDA)
I, LTD.) (“FH I”), FREESCALE SEMICONDUCTOR HOLDINGS II, LTD. (formerly known as
FREESCALE HOLDINGS (BERMUDA) II, LTD.) (“FH II”), the Subsidiaries of Parent
from time to time party hereto and CITIBANK, N.A., as Administrative Agent.

A. Reference is made to the Credit Agreement dated as of December 1, 2006 (as
amended February 14, 2007 and as otherwise amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Freescale
Semiconductor, Inc. (successor in interest to Freescale Acquisition Corporation)
(the “Borrower”), Foreign Holdings, Holdings, Parent, Citibank, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer, and each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”).

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty
referred to therein.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and the L/C Issuers to issue Letters of Credit. Section 4.14 of
the Guaranty provides that additional Restricted Subsidiaries of Parent may
become Guarantors under the Guaranty by execution and delivery of an instrument
in the form of this Supplement. The undersigned Restricted Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty in order to induce
the Lenders to make additional Loans and the L/C Issuers to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 4.14 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same



--------------------------------------------------------------------------------

force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a “Guarantor” in the
Security Agreement shall be deemed to include the New Subsidiary. The Guaranty
is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

SIGMATEL, INC., By  

/s/ Daryl Raiford

Name:   Daryl Raiford Title:   Chief Executive Officer, President & Chief
Financial Officer

 

[Guaranty Supplement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

CITIBANK, N.A.,   as Administrative Agent, By  

/s/ Rob Ziemer

Name:   Rob Ziemer Title:   Vice President

 

[Guaranty Supplement]